                      Case 1:19-cv-10333-MKV Document 10 Filed 04/24/20 Page 1 of 1

                                           THE MARKS LAW FIRM, P.C.

                                                    April 23, 2020                       USDC SDNY
                                                                                         DOCUMENT
            Via ECF                                                                      ELECTRONICALLY FILED
            Honorable Mary Kay Vyskocil                                                  DOC #:
            United States District Judge                                                 DATE FILED: 4/24/2020
            United States Courthouse
            500 Pearl Street
            New York, New York 10007


                            RE:     Eric Rogers v. Burrito Y Mas, Corp et al,
                                    Docket: 1:19-cv-10333-MKV


            Dear Judge Vyskocil,

                     In accordance with your Honor’s order, Plaintiff respectfully provides this status report
            and requests a temporary stay in the above referenced matter. As of today, Defendants have not
            yet contacted Plaintiff, appeared, answered or otherwise moved. Plaintiff intends to move for
            default. Due to the ongoing health crisis caused by the COVID-19 pandemic, and the tumultuous
            economic effects it is causing to virtually all businesses open to the public (including possible
            complete closures), such as the business involved in this matter, Plaintiff is unable to determine
            at this time whether the Defendant’s business is closed and non-responsive due to a temporary or
            more permanent closing. Therefore, Plaintiff’s undersigned counsel hereby respectfully requests
            that the Court grant a sixty (60) day stay of all deadlines including the deadlines to move for
            default. This is the undersigned counsel's first request to stay this matter.

                    Thank you for your consideration of this unexpected, but essential, request.


There is no deadline to move for a default judgment. However,
in light of the Plaintiff's representations here, the Court will not            Respectfully Submitted,
expect any filings in anticipation of a motion for default
                                                                             The Marks Law Firm, P.C.
judgment until mid-June. In the event no motion is filed, the
Plaintiff should further update the Court via letter on or before
June 26, 2020.

        4/24/2020                                                      By:
                                                                                 Bradly G. Marks




                                    175 Varick Street, 3rd FL, New York, New York 10014
                              T: (646) 770 – 3775, F: (646) 867 – 2639, brad@markslawpc.com
                                                   www.markslawpc.com
